DETAILED ACTION
Applicant’s amendment and response dated 3/15/2021 has been provided in response to the 10/14/2020 Office Action which rejected claims 1-17, wherein claims 1, 2, 5, 11-14, and 17 have been amended. Thus, claims 1-17 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments filed have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that “Xiao is directed to analyzing file clustering and using that analysis to identify error- prone areas of code. Mo identifies specific files and specific relationships therebetween to analyze code. Nether Xiao nor Mo teaches a feature decoupling level measure that measures program features over time as recited in the claims,” (see page 7 of Applicant’s remarks), the examiner respectfully disagrees.
Xiao discloses in his paper a concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns and an extended example presented in Section 3 which shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized (See e.g. 967, 2nd col, 5th paragraph and page 968, 1st col, 2nd paragraph. Xiao also discloses that “A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories; For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period” (e.g. over time, see e.g. page 969, 1st col, 4th paragraph) and that “In this DRSpace, we also choose evolutionary coupling as the secondary relation. For example, cell c:(r13, c4) has number 12, meaning that mij.ast.Node and mij.io.InputPipe changed together 12 times in the revision history (e.g. ; The content in cell c:(r23, c2) is \ag,4", meaning that mij.Interpreter aggregates mij.io.OutputPipe, and they changed together 4 times in the revision history; In summary, it is clear that the architecture of this small system can be viewed as a set of multi-layer DRSpaces (see e.g. page 970, 2nd col, last paragraph- page 971, 1st col, 1st paragraph). As such Xiao teaches the limitations as claimed.
Claim objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, “the computer program quality” (line 2) and “the computer program’s feature decoupling level” lack proper antecedent basis.  
Claim 2, “the computer program’s feature decoupling level” (lines 2-3) lacks proper antecedent basis.  
Claim 5, line 1, “a measure” should have been --the measure--. 
Claim 9, “the computer program’s features addition ease” (lines 2-3) and “the program” (line 4) lack proper antecedent basis.
Claims 12 and 14, “the computer program’s feature decoupling level” (lines 1-2) lacks proper antecedent basis.  
Claim 13, line 1, “a measure” should have been --the measure--. 
Claims 3, 4, 6-8, 10, 11, 15 and 16 depend on objected claims and inherently have the same issue.  
Applicant is advised to review all claims for further needed correction. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and similar independent claims 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method that monitors, via a processor, a computer program and improves the computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature decoupling level, wherein the computer program’s feature decoupling level comprises a level of dependence among computer program features over time. As such, the claim falls within statutory a category of being a method.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (in accordance with Step 2A Prong 1 of The 2019 Revised Patent Subject Matter Eligibility Guidance), and this judicial exception is not integrated into a practical application. 
In particular, the claim recites the additional elements of using a processor to monitor a computer program;
The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions for simple data-gathering and applying the exception using a generic computer component (in accordance with Step 2A Prong 

Claim 9 recites a method for improving a computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules. As such, the claim falls within statutory a category of being a method.
However, the limitations of improving a computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with a pen a paper. That is, nothing in the claim elements precludes the steps from practically being performed in the mind or with a pen and paper. For example, “identifying” in the context of this claim encompasses a user viewing and making mental note of necessary information and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (in accordance with Step 2A Prong 1 of The 2019 Revised Patent Subject Matter Eligibility Guidance), and this judicial exception is not integrated into a practical application. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As such, with respect to Step 2A Prong 2, no additional elements are recited in the claims that amount to significantly more. Therefore, the claim is not patent-eligible.

Claim 17 recites a method comprising: analyzing, via a processor, a software architecture comprising: creating a Feature Dependency Structure Matrix comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween: where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates a feature dependency. As such, the claim falls within statutory a category of being a method.
However, the limitations of analyzing, via a processor, a software architecture comprising: creating a Feature Dependency Structure Matrix comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween: where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates a feature dependency over time as drafted, are processes that, 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (in accordance with Step 2A Prong 1 of The 2019 Revised Patent Subject Matter Eligibility Guidance), and this judicial exception is not integrated into a practical application.
In particular, the claim recites the additional elements of using a processor to perform both the analyzing step;
creating a Feature Dependency Structure Matrix comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween: where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates a feature dependency.
The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions for simple data-gathering and applying the exception using a generic computer component (in accordance with Step 2A Prong 2 of The 2019 Revised Patent Subject Matter Eligibility Guidance). The additional steps of 

Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more that the judicial exception, and therefore claims 2-8 and 10-16 are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al “Design Rule Spaces: A New Form of Architecture Insight,” May 2014, Xiao hereinafter).
As to claim 1, Xiao teaches a method that monitors, via a processor, a computer program and improves the computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature decoupling level, wherein the computer program’s feature decoupling level comprises a level of dependence among program features over time (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized, and page 969, 1st col, 4th paragraph - A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories; For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period” (e.g. over time).
As to claim 2, Xiao teaches the method of claim 1, wherein the computer program’s feature decoupling level measures feature dependencies derived from revision history over a period of time (see e.g. page 970, 2nd col, last paragraph- page 971, 1st col, 1st paragraph: In this DRSpace, we also choose evolutionary coupling as the secondary relation. For example, cell c:(r13, c4) has number 12, meaning that mij.ast.Node and mij.io.InputPipe changed together 12 times in the revision history; The content in cell c:(r23, c2) is \ag,4", meaning that mij.Interpreter aggregates mij.io.OutputPipe, and they changed together 4 times in the revision history; In summary, it is clear that the architecture of this small system can be viewed as a set of multi-layer DRSpaces).

As to claim 3, Xiao teaches the method of claim 1, wherein the level of dependence is shown in a feature dependency structure matrix (See e.g. page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and a non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together).

As to claim 4, Xiao teaches the method of claim 1, wherein measuring the feature decoupling level further comprises using a revision history of the computer program (see e.g. page 969, 1st col, 4th paragraph - A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories).

As to claim 5, Xiao teaches the method of claim 1, wherein a measure uses a feature space defined as a 3-element tuple: FeatureSpace = (TimeSpan, FileSet, DSMr); wherein TimeSpan is a pair of timestamps recording a date when a first and last commit of the feature were made: TimeSpan = (startDate; endDate); FileSet is a set of files added or modified for the feature: FileSet = {f1, f2, ...fm} where m is a total number of distinct files; DSMr is a snapshot of the feature in release r, represented by a DSM, i.e. (Vr, Er), Vr is a subset of FileSet, modeling files related to the feature in release r, Er is a structural or evolutionary relation among Vr (See e.g. page 969, 1st col, 4th paragraph – The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories. For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period, and page 972, 2nd col, 4th paragraph - we generated history DSMs using revision and issue tracking histories; we present data regarding the number of files (#Files), releases (#Rel.), transactions (#Trans.), and issues (#Issues) we studied).

As to claim 6, Xiao teaches the method of claim 1, wherein the feature decopuling level calculates a decoupling level of each module in each layer and adds them together (See e.g. page 968,2nd col, 3rd and 4th paragraphs - we proposed a concept called design rule hierarchy (DRH), a layered structure that reveals how design rules decouple the rest of the system into modules. A DSMwith DRH structure has the following characteristics: 1) the elements in the lower layers of the hierarchy only depend on the elements within higher layers, i.e., design rules; 2) elements within the same layer are separated into mutually independent groups, that is, independent modules; Figure 3 depicts a DRH DSM with two layers: l1:(rc1-5)and l2:(rc6-13). Within l2, there are 3 mutually independentmodules: m1:(rc6-7), m2:(rc8-9), and m3:(rc10-13). In this case, the 5 elements in the first layer are the design rules of the second layer because they influence the second layer elements, but are not influenced by them).
As to claim 9, Xiao teaches a method for improving a computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized, and page 968, 2nd col, 3rd paragraph - we proposed a concept called design rule hierarchy (DRH), a layered structure that reveals how design rules decouple the rest of the system into modules. A DSMwith DRH structure has the following characteristics: 1) the elements in the lower layers of the hierarchy only depend on the elements within higher layers, i.e., design rules; 2) elements within the same layer are separated into mutually independent groups, that is, independent modules).

As to claim 10, Xiao teaches the method of claim 9, wherein feature decoupling level measures feature dependencies derived from revision history over a period of time (see e.g. page 970, 2nd col, last paragraph- page 971, 1st col, 1st paragraph: In this DRSpace, we also choose evolutionary coupling as the secondary relation. For example, cell c:(r13, c4) has number 12, meaning that mij.ast.Node and mij.io.InputPipe changed together 12 times in the revision history; The content in cell c:(r23, c2) is \ag,4", meaning that mij.Interpreter aggregates mij.io.OutputPipe, and they changed together 4 times in the revision history; In summary, it is clear that the architecture of this small system can be viewed as a set of multi-layer DRSpaces).

As to claim 11, Xiao teaches the method of claim 9, wherein a level of dependence is shown in a feature dependency structure matrix (See e.g. page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together).

As to claim 12, Xiao teaches the method of claim 9, wherein measuring the computer program’s feature decoupling level further comprises using a revision history of the computer program (see e.g. page 969, 1st col, 4th paragraph - A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories).

As to claim 13, Xiao teaches the method of claim 9, wherein a measure uses a feature space defined as a 3-element tuple: FeatureSpace = (TimeSpan, FileSet, DSMr); wherein TimeSpan is a pair of timestamps recording a date when a first and last commit of the feature were made: TimeSpan = (startDate; endDate); FileSet is a set of files added or modified for the feature: FileSet = {f1, f2, ...fm} where m is a total number of distinct files; DSMr is a snapshot of the feature in release r, represented by a DSM, i.e. (Vr, Er), Vr is a subset of FileSet, modeling files related to the feature in release r, Er is a structural or evolutionary relation among Vr (See e.g. page 969, 1st col, 4th paragraph – The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories. For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period, and page 972, 2nd col, 4th paragraph - we generated history DSMs using revision and issue tracking histories; we present data regarding the number of files (#Files), releases (#Rel.), transactions (#Trans.), and issues (#Issues) we studied).

As to claim 14, Xiao teaches the method of claim 9, wherein the computer program’s feature decopuling level calculates a decoupling level of each module in each layer and adds them together (See e.g. page 968,2nd col, 3rd and 4th paragraphs - we proposed a concept called design rule hierarchy (DRH), a layered structure that reveals how design rules decouple the rest of the system into modules. A DSMwith DRH structure has the following characteristics: 1) the elements in the lower layers of the hierarchy only depend on the elements within higher layers, i.e., design rules; 2) elements within the same layer are separated into mutually independent groups, that is, independent modules; Figure 3 depicts a DRH DSM with two layers: l1:(rc1-5)and l2:(rc6-13). Within l2, there are 3 mutually independentmodules: m1:(rc6-7), m2:(rc8-9), and m3:(rc10-13). In this case, the 5 elements in the first layer are the design rules of the second layer because they influence the second layer elements, but are not influenced by them).

As to claim 17, Xiao teaches a method comprising: analyzing, via a processor, a software architecture comprising: creating a Feature Dependency Structure Matrix comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween: where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates a feature dependency over time (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized and page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Mo et al “Hotspot Patterns: The Formal Definition and Automatic Detection of Architecture Smells, 2015,” Mo hereinafter.
	As to claim 7, Xiao teaches creating a Feature Dependency Structure Matrix (FDSM), which is a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is their dependency relation, wherein the FDSM captures evolutionary feature dependencies and time sequence  (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized and page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together), but does not specifically teach shows a relationship that files within a same feature change together more often than files not within the same feature.
In an analogous art, however, Mo teaches shows a relationship that files within a same feature change together more often than files not within the same feature (see e.g. page 52, 2nd col, 5th and 7th paragraphs  - We visualize a DRSpace using Design Structure Matrix (DSM). A DSM is a square matrix, whose rows and columns are labeled with the files of the DRSpace in the same order. If a cell in row x, column y, c:(rx,cy), is marked, it means that file x is structurally related to file y or evolutionarily related (i.e., file x and file y have changed together in the evolutionary history); A DRSpace can also reveal the evolutionary coupling between files. In Figure 2, we see cells with a number representing the number of times that these two files changed together in the project’s evolution history. The cell with just a number means there is no structural relation between these two files, but they have nonetheless changed together. For example, cell(r3,c1) is only marked with “14”, which means there is no structural relation between cassandra.utils.ByteBufferUtil and cassandra.config.DatabaseDescriptor, but they have changed together 14 times, according to the revision history. A cell with a number and text means that the two files have both structural and evolutionary coupling; For example, cell(r9,c2) is marked with “depend,38”, which means that cassandra.config.CFMetaData depends on cassandra.utils.FBUtilities, and they have changed together 38 times).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Xiao to incorporate/implement the limitations as taught Mo in order to provide a more efficient method of identifying and correcting architectural problems for the purpose of improving quality the of software, as suggested by Mo.

As to claim 8, Mo further teaches wherein when two features do not share files, they are identified as mutually independent in the FDSM (See e.g. page 54, 1st col, last paraprahp- 2nd col, 1st paragraph - Truly independent modules should be able to change independently from each other. If two structurally independent modules in the DRSpace are shown to change together frequently in the revision history, it means that they are not truly independent from each other; Consider a DRSpace where file groups within a layer form true modules that are mutually independent from each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Xiao to incorporate/implement the limitations as taught Mo in order to provide a more efficient method of identifying and correcting architectural problems for the purpose of improving quality the of software, as suggested by Mo.

As to claim 15, Xiao teaches creating a Feature Dependency Structure Matrix (FDSM), which is a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is their dependency relation, wherein the FDSM captures evolutionary feature dependencies and time sequence  (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized and page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together), but does not specifically teach shows a relationship that files within a same feature change together more often than files not within the same feature.
In an analogous art, however, Mo teaches shows a relationship that files within a same feature change together more often than files not within the same feature (see e.g. page 52, 2nd col, 5th and 7th paragraphs  - We visualize a DRSpace using Design Structure Matrix (DSM). A DSM is a square matrix, whose rows and columns are labeled with the files of the DRSpace in the same order. If a cell in row x, column y, c:(rx,cy), is marked, it means that file x is structurally related to file y or evolutionarily related (i.e., file x and file y have changed together in the evolutionary history); A DRSpace can also reveal the evolutionary coupling between files. In Figure 2, we see cells with a number representing the number of times that these two files changed together in the project’s evolution history. The cell with just a number means there is no structural relation between these two files, but they have nonetheless changed together. For example, cell(r3,c1) is only marked with “14”, which means there is no structural relation between cassandra.utils.ByteBufferUtil and cassandra.config.DatabaseDescriptor, but they have changed together 14 times, according to the revision history. A cell with a number and text means that the two files have both structural and evolutionary coupling; For example, cell(r9,c2) is marked with “depend,38”, which means that cassandra.config.CFMetaData depends on cassandra.utils.FBUtilities, and they have changed together 38 times).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Xiao to incorporate/implement the limitations as taught Mo in order to provide a more efficient method of identifying and correcting architectural problems for the purpose of improving quality the of software, as suggested by Mo.

As to claim 16, Mo further teaches wherein when two features do not share files, they are identified as mutually independent in the FDSM (See e.g. page 54, 1st col, last paraprahp- 2nd col, 1st paragraph - Truly independent modules should be able to change independently from each other. If two structurally independent modules in the DRSpace are shown to change together frequently in the revision history, it means that they are not truly independent from each other; Consider a DRSpace where file groups within a layer form true modules that are mutually independent from each other).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192